         Case 3:18-cv-01568-JR        Document 24       Filed 12/04/18      Page 1 of 9




Tamsen L. Leachman, OSB No. 044929
tamsen.leachman@ogletree.com
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
The KOIN Center
222 SW Columbia Street, Suite 1500
Portland, OR 97201
Telephone:    503.552.2140
Fax:          503.224.4518

Attorneys for Defendant
AZURE FARMS, INC.




                             UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                  PORTLAND DIVISION

  LANDMARK TECHNOLOGY, LLC, a
  California limited liability company,          Case No.: 3:18-cv-01568

                Plaintiff,                       DEFENDANT’S OPPOSITION TO
                                                 PLAINTIFF’S MOTION TO DISMISS
                                                 FIRST CLAIM FOR RELIEF
        v.

  AZURE FARMS, INC., an Oregon
  corporation,

                Defendant.




       Defendant Azure Farms, Inc. (“Azure” or “Defendant”), by and through its undersigned

attorney of record, opposes Plaintiff Landmark Technology, LLC’s (“Landmark” or “Plaintiff”)

Motion to Dismiss Defendant’s First Claim for Relief as follows:

///

///

 1 – DEFENDANT’S RESPONSE TO                OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 PLAINTIFF’S MOTION TO DISMISS FIRST                                                 The KOIN Center
 CLAIM FOR RELIEF                              222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                                           Phone: 503.552.2140 | Fax:
          Case 3:18-cv-01568-JR         Document 24       Filed 12/04/18      Page 2 of 9




I.     INTRODUCTION

       In its 12(b)(6) Motion to Dismiss, Plaintiff asserts various theories, most of which are

premised on the assumption that the ‘319 Patent was infringed by Defendant – an assertion that

has been vehemently denied.

II.    MOTION TO DISMISS STANDARD

       A motion to dismiss for failure to state a claim may be granted only when there is no

cognizable legal theory to support the claim or when the complaint lacks sufficient factual

allegations to state a facially plausible claim for relief. Shroyer v New Cingular Wireless Servs.,

622 F.3d 1035, 1041 (9th Cir. 2010). In evaluating the sufficiency of the counterclaimant’s factual

allegations, the Court must accept as true all well-pleaded material facts alleged in the

counterclaim and construe them in the light most favorable to the non-moving party. Wilson v

Hewlett-Packard Co., 668 F.3d 1136, 1140 (9th Cir. 2012).

III.   ARGUMENT

       A.      Frivolous Claims of Patent Infringement are Properly Prohibited at the State
               and Federal Level.

       Plaintiff offers several related challenges Azure’s counterclaim asserting that the ORS §

646A.810 claim is preempted by federal patent law. What Plaintiff fails to recognize is that both

the federal and state law are focused on preventing plaintiffs from bringing frivolous patent

infringement claims in an effort to extract a nuisance-value settlements. Indeed, the Patent Statute,

35 U.S.C. § 285, and Fed.R.Civ.P. 11(a) permits the court to award attorney fees in exceptional

circumstances or where a frivolous claims are asserted. “[W]e have observed that many varieties

of misconduct can support a district court’s exceptional case finding, including lodging frivolous

filings and engaging in vexatious or unjustified litigation. See Takeda Chem. Indus., Ltd. v. Mylan


 2 - DEFENDANT’S RESPONSE TO                   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 PLAINTIFF’S MOTION TO DISMISS FIRST                                                    The KOIN Center
 CLAIM FOR RELIEF                                 222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                                              Phone: 503.552.2140 | Fax:
          Case 3:18-cv-01568-JR             Document 24         Filed 12/04/18       Page 3 of 9




Labs., Inc., 549 F.3d 1381, 1387–88 (Fed. Cir. 2008). Indeed, ‘[l]itigation misconduct and

unprofessional behavior may suffice, by themselves, to make a case exceptional under § 285.’

Rambus Inc. v. Infineon Techs. AG, 318 F.3d 1081, 1106 (Fed. Cir. 2003). Absent litigation

misconduct or misconduct in securing the patent, sanctions under § 285 may be imposed against

the patentee if both (1) the patentee brought the litigation in bad faith; and (2) the litigation is

objectively baseless. Brooks Furniture Mfg., Inc. v. Dutailer Int’l, Inc., 393 F.3d 1378, 1381 (Fed.

Cir. 2005).” EON-Net LP v. Flagstar Bancorp, Case No. 2009-1308 (Fed. Cir. July 29, 2011) at

pg. 17. In short, the ORS § 646A.810 is not preempted because Azure’s counterclaim is also

premised on the objectively baseless foundation of Landmark’s infringement claim.1

        Indeed, Landmark’s direct infringement pleading fails to allege a plausible case that the

accused system meets every limitation of the patent claims. In order to properly plead direct

infringement under Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007) and Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009), Landmark must plausibly allege that Azure infringes each limitation in

at least one asserted claim. See, e.g., Scripps Res. Inst. v. Illumina, Inc., No. 16-cv-661 JLS (BGS),

2016 WL 6834024, at *8 (S.D. Cal. Nov. 21, 2016) (citing e.Digital Corp. v. iBaby Labs, Inc., No.

15-CV-05790-JST, 2016 WL 4427209, at *3 (N.D. Cal. Aug. 22, 2016) (collecting authority)).

Because Claim 1 is the only independent claim of the ‘319 patent, Landmark must address each

and every limitation of Claim 1. Yet, Landmark’s complaint fails to address numerous limitations

of Claim 1 or to make any attempt, much less a plausible attempt, to explain how Azure’s website

meets those limitations. The Court should conclude on this basis alone that the claim is objectively

baseless and pursued in bad faith.



1 If the first claim is found to be objectively baseless, the second (derivative) claim is must be viewed as an
objectively baseless claim as well.
 3 - DEFENDANT’S RESPONSE TO                        OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 PLAINTIFF’S MOTION TO DISMISS FIRST                                                         The KOIN Center
 CLAIM FOR RELIEF                                      222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                                                   Phone: 503.552.2140 | Fax:
          Case 3:18-cv-01568-JR         Document 24       Filed 12/04/18      Page 4 of 9




       B.      Background on Landmark’s ‘319 Patent.

       The ‘319 patent is directed to a financial data processing system to provide an economical

means for screening loan applications; standardize the reporting and interpretation of credit ratings

and their application to loan application processing; reduce the amount of paperwork and

processing time required by each loan application; and to offer a more personal way to apply for

credit. ECF No. 1-1 (the ‘319 patent) at p 8. The system ties together financial institution data

processing, the computer services of a credit reporting bureau, and a plurality of remote terminals.

Each remote terminal displays the live image of a fictitious loan officer who helps the applicant

through an interactive series of questions and answers designed to solicit from the applicant all the

information necessary to process his loan application. Id.

       The ‘319 patent was filed on November 30, 1994, and claims priority, through a series of

continuation applications, to an effective filing date of May 24, 1984. Id. at 1. The ‘319 patent was

issued on September 11, 2001.

       On July 17, 2007, the United States Patent & Trademark Office (PTO) issued an ex parte

reexamination certificate containing twenty-eight (28) claims, of which only one, i.e., Claim 1 is

independent. See ECF No. 1-1 at 14. Claim 1 requires a laundry list of disparate, generic elements

with complicated limitations as follows:

       An automatic data processing system for processing business and financial transactions

between entities from remote sites which comprises:

       a central processor programmed and connected to process a variety of inquiries and orders

transmitted from said remote sites;

       said central processor including: means for receiving information about said transactions

from said remote sites;
 4 - DEFENDANT’S RESPONSE TO                   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 PLAINTIFF’S MOTION TO DISMISS FIRST                                                    The KOIN Center
 CLAIM FOR RELIEF                                 222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                                              Phone: 503.552.2140 | Fax:
          Case 3:18-cv-01568-JR        Document 24          Filed 12/04/18      Page 5 of 9




       means for retrievably storing said information; at least one terminal at each of said remote

sites including a data processor and operational sequencing lists of program instructions;

       means for remotely linking said terminal to said central processor and for transmitting data

back and forth between said central processor and said terminal;

       said terminal further comprising means for dispensing information and services for at least

one of said entities including:

       a video screen;

       means for holding operational data including programing, informing, and inquiring

sequences of data;

       means for manually entering information;

       means for storing information, inquiries and orders for said transactions entered by one of

said entities via said means for manually entering information, and data received through and from

said central processor;

       on-line means for transmitting said information, inquiries, and orders to said central

processor;

       on-line means for receiving data comprising operator-selected information and order from

said central processor via said linking means;

       means for outputting said informing and inquiring sequences on said video screen in

accordance with preset routines and in response to data entered through said means for entering

information;

       means for controlling said means for storing, means for outputting, and means for

transmitting, including means for fetching additional inquiring sequences in response to a plurality



 5 - DEFENDANT’S RESPONSE TO                     OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 PLAINTIFF’S MOTION TO DISMISS FIRST                                                      The KOIN Center
 CLAIM FOR RELIEF                                   222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                                                Phone: 503.552.2140 | Fax:
           Case 3:18-cv-01568-JR       Document 24       Filed 12/04/18      Page 6 of 9




of said data entered through said means for entering and in response to information received from

said central processor;

       said informing sequences including directions for operating said terminal, and for

presenting interrelated segments of said operational data describing a plurality of transaction

operations;

       said programming sequences including means for interactively controlling the operation of

said video screen, data receiving and transmitting means; and for selectively retrieving said data

from said means for storing;

       said means for storing comprising means for retaining said operational sequencing list and

means responsive to the status of the various means for controlling their operation;

       said central processor further including:

       means responsive to data received from one of said terminals for immediately transmitting

selected stored information to said terminal; and

       means responsive to an order received from a terminal for updating data in said means for

storing;

       whereby said system can be used by said entities, each using one of said terminals to

exchange information, and to respond to inquiries and orders instantaneously and over a period of

time. ECF 1-1, pp 10-11.

       As noted above, Landmark has not addressed each of these disparate, generic elements and

their complicated limitations, thereby asserting a claim that can only be described as objectively

baseless. Moreover, it is clear that the ‘319 Patent does not encompass all e-commerce. Indeed, it

was focused on loan application processing, an activity that does not occur at Azure. See,



 6 - DEFENDANT’S RESPONSE TO                  OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 PLAINTIFF’S MOTION TO DISMISS FIRST                                                   The KOIN Center
 CLAIM FOR RELIEF                                222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                                             Phone: 503.552.2140 | Fax:
          Case 3:18-cv-01568-JR          Document 24        Filed 12/04/18      Page 7 of 9




Declaration of Tom Peters in Support of Defendant’s Opposition to Plaintiff’s Motion to Dismiss

First Claim for Relief.

        C.      Azure’s Amended Counterclaim Can and Will Assert Objective Baselessness.

        Plaintiff filed its Motion to Dismiss on November 19, 2018. Pursuant to Fed.R.Civ.P.

15(a)(1)(b), Azure has 21 days from the filing of Landmark’s motion to amend. As a result, Azure

may file an amended Answer and Counterclaim on or before December 10, 2018. To the extent

that Azure’s allegations of the frivolous pursuit of patent litigation satisfies the pleading standards,

Azure must be permitted to engage in discovery now. Defendant will be prejudiced if required to

wait for access to relevant documents and information. Plaintiff’s request to dismiss based on

insufficient pleadings should be summarily rejected.

        D.      Consideration of the Content of Plaintiff’s Demand Letters is not Improper
                Under the Noerr-Pennington Doctrine or the Oregon Litigation Privilege.

        Plaintiff next conflates Azure’s state bad faith claim and suggests that the issuance of a

demand letter creates liability under the Oregon statute. This is an inaccurate interpretation of the

Oregon claim. Instead, the claim recognizes that the bad faith pursuit of litigation creates a cause

of action. The issuance of a demand that makes bad faith allegations is simply potential evidence

of the prohibited bad faith motivation, and can be considered in assessing the motivation behind

the potential litigation. Neither the Noerr-Pennington Doctrine nor the Oregon Litigation Privilege

shield demand letters seeking payments for frivolous patent infringement claims. Plaintiff cites no

case holding otherwise. These doctrines presuppose that claims are pursued in good faith.

///

///

///


 7 - DEFENDANT’S RESPONSE TO                    OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 PLAINTIFF’S MOTION TO DISMISS FIRST                                                     The KOIN Center
 CLAIM FOR RELIEF                                  222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                                               Phone: 503.552.2140 | Fax:
            Case 3:18-cv-01568-JR        Document 24        Filed 12/04/18      Page 8 of 9




       E.       Antitrust Law Does Not Shield Bad Faith Patent Litigation or Demands
                Asserting Frivolous Claims.

       Plaintiff next tries to assert antitrust preemption, but fails to cite a single case holding that

bad faith or frivolous patent litigation is shielded by antitrust law. As a result, this argument should

be rejected.

       F.       Azure Has Pled Ascertainable Loss.

       This matter is at the early stage and discovery has just begun. Nevertheless, Azure pled

the damages it believes will be established by the evidence. To the extent this frivolous litigation

has caused significant disruption and distraction to Azure, and put its goodwill with customers in

jeopardy, there is, and will continue to be mounting damages as this case progresses. Moreover,

Azure will seek fees and costs pursuant to 35 U.S.C. § 285 and Fed.R.Civ.P. 11(a).

IV.    CONCLUSION

       Plaintiff raises a variety of challenges to the counterclaims brought by Azure. Despite the

monumental effort exerted in this pre-discovery motion, each argument fails, as described in detail,

above. Azure respectfully requests that Plaintiff’s motion be denied in its entirety.


                                                       Respectfully submitted,


       Dated: December 4, 2018


                                               OGLETREE, DEAKINS, NASH, SMOAK &
                                               STEWART, P.C.


                                               By:     /s/ Tamsen L. Leachman
                                                        Tamsen L. Leachman, OSB No. 044929
                                                        tamsen.leachman@ogletree.com
                                                        503.552.2140
                                                        Attorneys for Defendant
                                                        AZURE FARMS, INC.

 8 - DEFENDANT’S RESPONSE TO                    OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 PLAINTIFF’S MOTION TO DISMISS FIRST                                                     The KOIN Center
 CLAIM FOR RELIEF                                  222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                                               Phone: 503.552.2140 | Fax:
       Case 3:18-cv-01568-JR         Document 24       Filed 12/04/18      Page 9 of 9




                                 CERTIFICATE OF SERVICE

     I hereby certify that on December 4, 2018, I served the foregoing DEFENDANT’S

RESPONSE TO PLAINTIFF’S MOTION TO DISMISS FIRST CLAIM FOR RELIEF on:

       John A. Lee
       Banie & Ishimoto LLP
       3705 Haven Ave #137
       Menlo Park, CA 94025
       Fax: (650) 241-2770
       jlee@banishlaw.com

       Attorneys for Plaintiff

      by electronic means through the Court’s Case Management/Electronic Case File system,
       which will send automatic notification of filing to each person listed above.

      by mailing a true and correct copy to the last known address of each person listed above.
       It was contained in a sealed envelope, with postage paid, addressed as stated above, and
       deposited with the U.S. Postal Service in Portland, Oregon.

      by causing a true and correct copy to be hand-delivered to the last known address of
       each person listed above. It was contained in a sealed envelope and addressed as stated
       above.

      by causing a true and correct copy to be delivered via overnight courier to the last
       known address of each person listed above. It was contained in a sealed envelope, with
       courier fees paid, and addressed as stated above.

      by e-mailing a true and correct copy to the last known email address of each person listed
       above.


                                           OGLETREE, DEAKINS, NASH, SMOAK &
                                           STEWART, P.C.


                                           By:     s/ Susan Hunter
                                                   Susan Hunter, Practice Assistant
                                                   susan.hunter@ogletree.com
                                                   503.552.2140


                                                                                          36577671.1




1 – CERTIFICATE OF SERVICE                 OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                    The KOIN Center
                                              222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                                          Phone: 503.552.2140 | Fax:
